Ellison, J.
— This cause was begun before a justice of the peace where plaintiff had judgment. Defendant appealed to the circuit court, though he did not do so on the day of trial before the justice.
Plaintiff appeared in the circuit court for the purpose of his motion and moved that court to affirm the judgment, for the reason that the appellant had given *322no notice of the appeal as provided by law. This motion was sustained. Defendant seeks to reverse the action of the circuit court by showing that, as a matter of fact, plaintiff and his attorney knew that the appeal had been taken. This will not do; knowledge is not notice. The judgment is affirmed.
All concur.